DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on November 3rd, 2022 is acknowledged.

Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4, line 3: “receive contact signals” should read --receive a plurality of contact signals--, 
claim 4, line 4: “the contact signals” should read --the plurality of contact signals--,
Claim 4, line 7: “ones” should read --one--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al. (U.S. Pub. No. 2018/0271590), herein referred to as “Basu”.
Regarding claim 1, Basu teaches a system (system 10) comprising a balloon catheter (catheter probe 14, Fig. 6) configured to be inserted into a body- part of a living subject ([0038]: probe 14 comprises an elongated shaft 15 supporting the distal section 12 and the distal section 12 and a portion of the shaft 15 are inserted into a vasculature of a subject 22), the balloon catheter comprising: 
an insertion tube (elongated shaft 15) having a distal tip (distal section 12); 
a force sensor (force sensor 58) connected to the distal tip ([0042]: a force sensor 58 in distal end 12); and 
an inflatable balloon (balloon 90) including: a proximal portion (section of the balloon closest to electrode 17) connected to the force sensor so that the force sensor is disposed between the distal tip of the insertion tube (distal section 12 of elongated tube 15) and the inflatable balloon (see Fig. 6 where the proximal portion of the balloon is next to the force sensor and the force sensor is between the balloon and the distal tip of the insertion tube); and multiple electrodes (surface electrodes 93) disposed around an outer surface of the balloon ([0066]: irrigated balloon tube 90 comprising a biocompatible flexible and elastomeric substrate 91 having an outer surface 92 on which one or more conductive members or surface electrodes 93 are painted or otherwise applied, for example, as printed circuits, sputter coatings, etc.), and configured, when the balloon is inflated, to contact tissue at respective locations in the body-part (Abstract: an elastically deformable electrode configured to adopt a neutral configuration and a tissue contact configuration); wherein the force sensor is configured to output at least one force signal indicative of a magnitude and a direction of a force applied by the balloon on the tissue when the balloon is inflated ([0042]: Processing unit 32 uses the force module to generate and measure signals supplied to, and received from, a force sensor 58 in distal end 12 in order to measure the magnitude and direction of the force on the distal end; [0051]: force sensor 58, typically within the central lumen 68 of the coupling member 60, a joint sensing assembly, comprising coils 76, 78, 80 and 82, provides accurate reading of any dimensional change in joint 62, including axial displacement and angular deflection of the joint, such was when the distal section 12 is advanced into contact with tissue; wherein the tissue contact state is the inflated state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Basu as applied to claim 1 above, and further in view of Knoblish et al. (U.S. Pub. No. 2020/0107877), herein referred to as “Knoblish”.
Regarding claim 2, Basu discloses the system according to claim 1, further comprising: 
a display ([0040]: Controller 30 is typically managed by operator 24 using a pointing device 36 and a graphic user interface (GUI) 38, which enable the operator to set parameters of system 10. GUI 38 typically also displays results of the procedure to the operator; although a display is not explicitly stated, the described management/interaction would include a display/screen); and 
processing circuitry ([0040]: controller 30 is a computer comprising a processing unit) configured to: 
compute the magnitude and direction of the force responsively to the at least one force signal [0042]: Processing unit 32 uses the force module to generate and measure signals supplied to, and received from, a force sensor 58 in distal end 12 in order to measure the magnitude and direction of the force on the distal end; [0054]: controller 30 which uses force module 48 to process the signals); and 
while Basu discusses a system that comprises processing circuitry capable of being able to render to the display a representation of a force vector and a representation of the inflatable balloon, responsively to the at least one force signal ([0040]: Controller 30 is typically managed by operator 24 using a pointing device 36 and a graphic user interface (GUI) 38, which enable the operator to set parameters of system 10. GUI 38 typically also displays results of the procedure to the operator), Basu fails to explicitly disclose that the processing circuitry is configured to render to the display a representation of a force vector and a representation of the inflatable balloon, responsively to the at least one force signal.
However, Knoblish discloses a system wherein the processing circuitry is configured to render to the display (output device 8000) a representation of a force vector (contact information 8320) and a representation of the inflatable balloon ([0668]: electrode's orientation relative to targeted tissue 8310), responsively to the at least one force signal (see Fig. 37A; [0654]: the mapping system (e.g., electroanatomical navigation system) can be designed and otherwise adapted to receive data from a processor of a generator, other energy delivery module and/or any other component of an ablation system; [0668]: contact information 8320 (e.g., a qualitative or quantitative output relating to the level of contact between the electrode and tissue as described in further detail herein), a graph or waveform illustrating impedance measurements and determinations, slope measurements and determinations, phase measurements and determinations, a contact index or other calculation (e.g., based on various contact measurements such as, for instance, magnitude, slope and/or phase, etc.); [0008]: The composite-tip electrode may be substituted with a balloon-based RF ablation catheter; wherein force measurements displaying magnitude and slope are a magnitude and direction/representation of a force vector).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the processing circuitry and display of Basu to the processing circuitry and display of Knoblish for the purpose of permitting a user to quickly, easily and conveniently review data and other information regarding the procedure being performed using the ablation system (Knoblish: [0664]). 
Regarding claim 3, Basu discloses the system according to claim 2, wherein: 
the balloon catheter (catheter probe 14, balloon 90) further comprises at least one position sensor ([0051]: a joint sensing assembly comprising coils 76, 78, 80 and 82) configured to output at least one position signal indicative of a position of the distal tip ([0054]: Coils 76, 78 and 80 generate electrical signals in response to the magnetic field transmitted by coil 82; [0055]: Controller 30 uses position module 54 to measure the location and orientation of distal end 12 … The elements in distal section 12 that are used to locate the distal section 12 include coils 85 and 86 (FIG. 3) and one of the coil 76, 78 and 80 (in addition to their use as elements of force sensor 58) as orthogonal (x, y, z) position elements housed in the distal section 12); 
the processing circuitry ([0040]: controller 30 is a computer comprising a processing unit) is configured to: 
compute the position of the distal tip responsively to the at least one position signal ([0055]: magnetic fields generated external to patient 22 create electric signals in elements in the distal section 12, and controller 30 uses the electric signal levels to determine the distal section location and orientation); and 
while Basu discusses a system that comprises processing circuitry capable of being able to render to the display the representation of the force vector responsively to the computed magnitude and direction, and the representation of the inflatable balloon responsively to the computed position and the at least one force signal ([0040]: Controller 30 is typically managed by operator 24 using a pointing device 36 and a graphic user interface (GUI) 38, which enable the operator to set parameters of system 10. GUI 38 typically also displays results of the procedure to the operator), Basu fails to explicitly disclose that the processing circuitry is configured to render to the display the representation of the force vector responsively to the computed magnitude and direction, and the representation of the inflatable balloon responsively to the computed position and the at least one force signal.
	However, Knoblish discloses a system wherein the processing circuitry is configured to render to the display (output device 8000) the representation of the force vector (contact information 8320) responsively to the computed magnitude and direction, and the representation of the inflatable balloon ([0668]: electrode's orientation relative to targeted tissue 8310) responsively to the computed position and the at least one force signal (see Fig. 37A; [0654]: the mapping system (e.g., electroanatomical navigation system) can be designed and otherwise adapted to receive data from a processor of a generator, other energy delivery module and/or any other component of an ablation system; [0668]: contact information 8320 (e.g., a qualitative or quantitative output relating to the level of contact between the electrode and tissue as described in further detail herein), a graph or waveform illustrating impedance measurements and determinations, slope measurements and determinations, phase measurements and determinations, a contact index or other calculation (e.g., based on various contact measurements such as, for instance, magnitude, slope and/or phase, etc.); [0669]: the physician can quickly and conveniently hover over various ablations (e.g., ablation instances, points or locations) 8200, 8202 to ensure that ablation of the targeted tissue has occurred according to his or her requirements and desires; [0008]: The composite-tip electrode may be substituted with a balloon-based RF ablation catheter; wherein force measurements displaying magnitude and slope are a magnitude and direction/representation of a force vector along various selectable positions). 
	Regarding claim 4, Basu fails to disclose wherein the processing circuitry is configured to: 
receive contact signals from the electrodes; 
in response to the contact signals, assess a respective quality of contact of each of the electrodes with the tissue; and 
render to the display the representation of the inflatable balloon, while modifying a visual feature of ones of the electrodes responsively to the respective quality of contact of the electrodes with the tissue at the respective locations.
However, Knoblish discloses wherein the processing circuitry ([0236]: control unit) is configured to: 
receive contact signals from the electrodes ([0236]: The control unit may comprise a contact detection subsystem or module configured to receive signals from the high-resolution electrode assembly assembly); 
in response to the contact signals, assess a respective quality of contact of each of the electrodes with the tissue ([0236]: the control unit (e.g., processor) of the contact detection subsystem or module or a separate processor may be configured (e.g., specifically programmed with instructions stored in or on a non-transitory computer-readable medium) to determine a level of contact or a contact state with tissue (e.g., cardiac tissue) based on the received signals from the high-resolution electrode assembly); and 
render to the display the representation of the inflatable balloon, while modifying a visual feature of ones of the electrodes responsively to the respective quality of contact of the electrodes with the tissue at the respective locations ([0237]: the control unit (e.g., processor) is configured to generate output indicative of the level of contact for display on a display coupled to the control unit (e.g., via one or more display drivers);  [0240]: The method may further comprise generating output corresponding to the contact indication value for display on a display monitor … output may comprise a color and/or pattern indicative of the contact state and/or one or more of a gauge, a bar, or a scale; [0008]: The composite-tip electrode may be substituted with a balloon-based RF ablation catheter).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the processing circuitry of Basu to the processing circuitry of Knoblish for the purpose of enabling the following advantages: (iv) provides feedback that may be used to adjust ablation procedures in real time; (vi) does not require use of radiometry; (ix) provides safer and more reliable ablation procedures, (x) confirmation of actual tissue contact that is easily ascertainable; (xi) confirmation of contact with ablated vs. unablated (viable) tissue that is easily ascertainable; (xii) low cost, as the invention does not require any specialized sensor; (xiii) more reliable contact indication or assessment (Knoblish: [0382]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basu as applied to claim 1 above, and further in view of Claude et al. (U.S. Pub. No. 2017/0143201), herein referred to as “Claude”. 
Regarding claim 5, Basu fails to wherein each of the electrodes is a flexible electrode formed from a polyamide substrate with a gold covering thereon.
However, Claude discloses wherein each of the electrodes is a flexible electrode formed from a polyamide substrate with a gold covering thereon ([0074]: membrane 12 has an expandable structure and can be constructed of materials such as those materials used in the construction of balloon catheters known in the art, including, but not limited to … polyamides; [0075] Expandable member 10 includes what is generally referred to as flex circuits; [0079]: electrode material can be a biocompatible, low resistance metal such as silver, silver flake, gold). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrodes of Basu to the electrodes of Claude for the purpose of the substrate being thin, readily foldable into a low profile and refoldable after expansion and the gold allowing for radiopaque capabilities (Claude: [0074], [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794